DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s argument with regards to the rejection of claim 18 under 35 U.S.C. 112(a) has been considered but is not persuasive.
In regards to claim 18, the Applicant states that ‘page 8, lines 7-10 of the original application state that "[f]or example, well characteristics may e.g. be downhole temperature, while associated tool data is a voltage signal. In another example, well characteristics may be casing position, whereas tool data is a magnetic signal which varies along the casing." This section provides clear support that different types of data can be compared. Claim 18 is not limited to comparing temperature to another data points as alluded to by the Examiner. However, this section provides clear support of comparing temperature vs. voltage, which are clearly different types of data.’
The above portion of the specification that the Applicant has highlighted provides no basis for comparing different types of data. The term “comparing” or any implication of this term is not discussed in the portion of the specification that the Applicant has pointed to. The abovementioned section of the specification is only discussing general examples of the type of data associated with well characteristics and the tool data. With regards to the tool data, page 8 lines 7-10 of the specification discloses “voltage signal” and “magnetic signal”, however, it’s unclear what data the “voltage signal” or “magnetic signal” entails. Therefore, even if there was 
Due to at least the above reason, the rejection to claim 18 will be maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-31 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claims 18, there is no basis for the limitation regarding comparison of different types of data. The disclosure does not provide any examples as to how different types of data can be compared, e.g. temperature vs. pressure.  Page 6, lines 24-35 of the specification as filed provides an example of how temperature measurements from the model data and tool data can be compared, but the data appears to be the same type of data (i.e. temperature). There 
Claims 19-31 and 39 are also rejected under this statute as they depend from claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 18, 32, 35 and 36, it is  unclear how the limitation “- performing a confirmation check by comparing the well data of the model with the tool data to confirm the accuracy of the model” should be interpreted because it is if the comparing is occurring between the old data obtained during drilling of the well and the tool data or between data generated by the model and the tool data. 
It is further unclear if the limitation “the well data of the model” limitation is referring to “well data of an existing well obtained during drilling of the well” or data that has been generated by the model. 

In regards to claims 18, 32, 35 and 36 there is no antecedent basis for “the well data of the model”.

Claims 19-31, 33-34 and 37-39 are also rejected under this statute as they depend from claims 18, 32, 35 or 36.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/
 Examiner, Art Unit 3676                                                                                                                                                                                            
/ROBERT E FULLER/Primary Examiner, Art Unit 3676